Citation Nr: 0810243	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-23 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for paralysis of the 
right median nerve, currently rated as 70 percent disabling.

2.  Entitlement to an increased rating for a traumatic right 
pneumothorax, currently rated as 0 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
November 1952 to January 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied an increased rating for paralysis 
of the right median nerve and a TDIU.  The veteran filed a 
notice of disagreement (NOD), and the RO issued a statement 
of the case (SOC) in May 2005.  The SOC also denied an 
increased rating for a traumatic right pneumothorax, which 
was not addressed in the June 2003 rating decision.  In June 
2005, the veteran filed a substantive appeal (VA Form 9) 
stating that he wished to appeal all the issues listed on the 
SOC.  In March 2008, the Board advanced this case on its 
docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2003, the RO scheduled the veteran for a VA 
examination to assess his service-connected disabilities and 
whether they prevented him from securing or following 
substantially gainful employment.  He failed to report for 
the examination.  In the September 2003 notice of 
disagreement (NOD), he explained that he had trouble reading 
and remembering appointments since having a stroke.  He asked 
that the examination be rescheduled on a Monday so his wife 
could drive him to the appointment.  The examination was not 
rescheduled.  The Board notes that he was scheduled for a VA 
examination for a respiratory condition in October 2005, 
which he attended.  

Under the Veterans Claims Assistant Act (VCAA), VA is obliged 
to provide an examination or obtain a medical opinion when 
the record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case 
VA medical examinations and opinions are needed to decide 
these claims.  Generally when a veteran fails to report for 
an examination in association with a claim for an increased 
rating, the claim will be denied unless there is good cause 
for his failure to report.  38 C.F.R. § 3.655(b) (2007).  In 
this case, the veteran has offered good cause for his failure 
to report.  He was able to attend an October 2005 VA 
examination for an unrelated issue.  Therefore, another 
attempt should be made to schedule him for a VA examination.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peak, 22 Vet App. 37 (2008), 
held that section 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The veteran was provided with a VCAA notice letter in March 
2003 that addressed his claim for a TDIU, but did not address 
the issue of entitlement to increased ratings for his 
service-connected disabilities.  On remand, the RO should 
ensure that content-complying VCAA notice has been provided 
for these issues. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  The notice should advise the 
veteran that to substantiate claims for 
increased ratings for paralysis of the 
right median nerve and a traumatic 
pneumothorax, he must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  

Advise the veteran that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

In addition, provide examples of the types 
of medical and lay evidence that the 
veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

With regard an increased rating for a 
pneumothorax, notify the veteran that to 
establish a compensable rating, the 
evidence must show forced expiratory 
volume in one second (FEV-1) of 71 to 80 
percent predicted, or FEV-1/forced volume 
capacity (FEV-1/FVC) of 71 to 80 percent, 
or diffusion capacity of carbon monoxide, 
single breath (DLCO (SB)) (66 to 80 
percent predicted.  38 C.F.R. § 4.97, 
diagnostic code (DC) 6843 (2007).

2.  Schedule the veteran for a VA 
examination(s) to determine the current 
severity of his service-connected paralysis 
of the right median nerve and traumatic 
pneumothorax.  

The examiner(s) should offer an opinion as 
to whether the veteran is incapable of 
securing and maintaining substantially 
gainful employment consistent with his 
education and occupational experience due 
his service-connected disabilities.  

The examiner should also provide an 
opinion as to whether the median nerve 
disability or pneumothorax would cause 
marked interference with employment beyond 
that contemplated by the current schedular 
evaluations.  

The examiner(s) must provide a rationale 
for the opinions.

3.  If the examiner finds that any 
disability causes marked interference with 
employment, or other evidence of marked 
interference is received, the claim should 
be referred to the appropriate first line 
authority for consideration of entitlement 
to an extraschedular rating in accordance 
with 38 C.F.R. § 3.321(b) (2007).

4.  If any claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

